DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 January 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to Claim 24, the claim depends from a withdrawn claim (Claim 21).  Accordingly, the subject matter of Claim 24 is unclear.  For purposes of examination, Claim 24 is presumed to depend from Claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of Claims 23 and 24 only recite features already recited in Claim 1, from which each claim depends.  Thus, Claims 23 and 24 fail to further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1, 3-6, 17-18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over JPH11226469 to Kaida et al. (“Kaida”), an English translation of which was previously provided and is relied-upon herein, in view of US 2009/0162595 to Ko et al. (“Ko”).
	With regard to Claims 1, 5, and 23-24, Kaida teaches a coating die for depositing diverse coating materials on a substrate comprising first and second blocks, each including first and second manifolds, respectively, and a shim disposed in between (see Abstract; FIGs. 9-11).  The shim 8 of Kaida includes first and second recesses 8a and 8b each disposed only on opposing faces of the shim, said recesses interfacing with said block manifolds (see FIGs. 9-11).  The shim of Kaida further comprises first and second discharge slots arranged orthogonal to both the block-shim-block stacking direction, and a shim longitudinal direction as claimed (see FIG. 9).  Kaida includes a plurality of collocated projections on the first and second recesses having heights substantially the same dimension as the recess depths (see FIG. 9).
	Kaida does not expressly teach at least partial stacking of the coating liquids as claimed.  Ko is similarly directed to coating dies comprising shims for depositing diverse materials, and teaches an overlapping arrangement of channels in order to facilitate mixing of materials prior to application (see Abstract; FIG. 2; ¶ [0038]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have arranged the shim recesses in the die of Kaida, as taught by Ko, in order to facilitate mixing of materials prior to deposition.
	With regard to Claim 3 and 18, the shim of Kaida includes arranging the plurality of collocated projections in a line along the longitudinal direction of the shim (see FIG. 9).
	With regard to Claim 6, Kaida teaches that a width of discharge slot on either side may be changed in order to alter deposited width (see ¶¶ [0061]-[0062]); however the reference does not expressly teach the claimed configuration of slots.  Ko teaches the degree of overlapping slots as a measure of control over migration and mixing characteristics of the coating materials (see ¶ [0038]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed slot configuration in the die of Kaida throughout the course of routine experimentation and optimization in achieving a desired degree of coating material mixing and migration as taught by Ko.
	With regard to Claims 4 and 17, the shim of Kaida includes a plurality of collocated projections on the first and second recesses (see FIG. 9).  Kaida further teaches providing diverse materials featuring differing viscosity properties on either side of the die coater (see Abstract; ¶ [0075]).  Kaida does not expressly teach provision of coating materials at differing pressures; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the device of Kaida is suitable to accommodate such a configuration in view of the teachings regarding the provision of diverse materials with differing viscosities.  One of ordinary skill would have a reasonable expectation of success in providing high- and low- pressure driving force to either side of the coating die in order to distribute viscous/non-viscous coatings.

Response to Arguments
	Applicant’s arguments filed 18 March 2022 have been fully considered, but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  As discussed herein, Ko is relied-upon herein as rendering obvious the feature added to Claim 1 via amendment.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715